Exhibit 10.12

COMCAST CORPORATION

2002 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated, Effective January 1, 2011)

 

1. Purpose.

COMCAST CORPORATION, a Pennsylvania corporation, hereby amends and restates the
Comcast Corporation 2002 Employee Stock Purchase Plan (the “Plan”), effective
January 1, 2011, except as specifically provided otherwise in the Plan. The Plan
is intended to encourage and facilitate the purchase of shares of common stock
of Comcast Corporation by Eligible Employees of the Company and any
Participating Companies, thereby providing such Eligible Employees with a
personal stake in the Company and a long-range inducement to remain in the
employ of the Company and Participating Companies. It is the intention of the
Company that the Plan qualify as an “employee stock purchase plan” within the
meaning of section 423 of the Code.

 

2. Definitions.

(a) “Account” means a bookkeeping account established by the Committee on behalf
of a Participant to hold Payroll Deductions.

(b) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(c) “Board” means the Board of Directors of the Company.

(d) “Brokerage Account” means the brokerage account established under the Plan
by the Company for each Participant, to which Shares purchased under the Plan
shall be credited.

(e) “Change of Control” means any transaction or series of transactions as a
result of which any Person who was a Third Party immediately before such
transaction or series of transactions owns then-outstanding securities of the
Company such that such Person has the ability to direct the management of the
Company, as determined by the Board in its discretion. The Board may also
determine that a Change of Control shall occur upon the completion of one or
more proposed transactions. The Board’s determination shall be final and
binding.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Compensation Committee of the Board.



--------------------------------------------------------------------------------

(h) “Company” means Comcast Corporation, a Pennsylvania corporation, including
any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

(i) “Compensation” means an Eligible Employee’s wages as reported on Form W-2
(i.e., wages as defined in section 3401(a) of the Code and all other payments of
compensation for which the Participating Company is required to furnish the
employee a written statement under sections 6041(d) and 6051(a)(3) of the Code)
from a Participating Company, reduced by reimbursements or other expense
allowances, fringe benefits (cash and non-cash), moving expenses, deferred
compensation, and welfare benefits, but including salary reduction contributions
and elective contributions that are not includible in gross income under
sections 125 or 402(a)(8) of the Code.

(j) “Election Form” means the written or electronic form acceptable to the
Committee which an Eligible Employee shall use to make an election to purchase
Shares through Payroll Deductions pursuant to the Plan.

(k) “Eligible Employee” means an Employee who is not an Ineligible Employee.

(l) “Eligible Employer” means the Company and any subsidiary of the Company,
within the meaning of section 424(f) of the Code.

(m) “Employee” means a person who is an employee of a Participating Company.

(n) “Fair Market Value” means the closing price per Share on the principal
national securities exchange on which the Shares are listed or admitted to
trading or, if not listed or traded on any such exchange, on the National Market
System of the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), or if not listed or traded on any such exchange or system,
the fair market value as reasonably determined by the Board or the Committee,
which determination shall be conclusive.

(o) “Five Percent Owner” means an Employee who, with respect to a Participating
Company, is described in section 423(b)(3) of the Code.

(p) “Ineligible Employee” means an Employee who, as of an Offering Commencement
Date:

(1) is a Five Percent Owner;

(2) has been continuously employed by a Participating Company on a full-time
basis for less than 90 days;

(3) has been continuously employed by a Participating Company on a part-time
basis for less than one year; or

(4) is restricted from participating under Paragraph 3(b).

 

-2-



--------------------------------------------------------------------------------

For purposes of this Paragraph 2(p), an Employee is employed on a part-time
basis if the Employee customarily works less than 20 hours per week. For
purposes of this Paragraph 2(p), an Employee is employed on a full-time basis if
the Employee customarily works 20 or more hours per week.

(q) “Offering” means an offering of Shares by the Company to Eligible Employees
pursuant to the Plan.

(r) “Offering Commencement Date” means the first day of each
January 1, April 1, July 1 and October 1 beginning on or after Offerings are
authorized by the Board or the Committee, until the Plan Termination Date,
provided that the first Offering Commencement Date shall be on the Effective
Date.

(s) “Offering Period” means the period extending from an Offering Commencement
Date through the following Offering Termination Date.

(t) “Offering Termination Date” means the last day of each March, June,
September and December following an Offering Commencement Date, or such other
Offering Termination Date established in connection with a Terminating Event.

(u) “Participant” means an Eligible Employee who has timely delivered an
Election Form to the Committee in accordance with procedures established by the
Committee.

(v) “Participating Company” means the Eligible Employers, if any, that are
designated by the Board or the Committee from time to time. Notwithstanding the
foregoing, the Board or the Committee may delegate its authority to designate an
Eligible Employer as a Participating Company under this Paragraph 2(v) to an
officer of the Company or committee of two or more officers of the Company.

(w) “Payroll Deductions” means amounts withheld from a Participant’s
Compensation pursuant to the Plan, as described in Paragraph 5.

(x) “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization.

(y) “Plan” means the Comcast Corporation 2002 Employee Stock Purchase Plan, as
set forth in this document, and as may be amended from time to time.

(z) “Plan Termination Date” means the earlier of:

(1) the Offering Termination Date for the Offering in which the maximum number
of Shares specified in Paragraph 9 have been issued pursuant to the Plan; or

(2) the date as of which the Board or the Committee chooses to terminate the
Plan as provided in Paragraph 14.

(aa) “Purchase Price” means 85 percent of the lesser of: (1) the Fair Market
Value per Share on the Offering Commencement Date, or if such date is not a
trading day, then on the next

 

-3-



--------------------------------------------------------------------------------

trading day thereafter or (2) the Fair Market Value per Share on the Offering
Termination Date, or if such date is not a trading day, then on the trading day
immediately preceding the Offering Termination Date.

(bb) “Shares” means shares of Comcast Corporation Class A Common Stock, par
value $0.01.

(cc) “Successor-in-Interest” means the Participant’s executor or administrator,
or such other person or entity to which the Participant’s rights under the Plan
shall have passed by will or the laws of descent and distribution.

(dd) “Terminating Event” means any of the following events:

(1) the liquidation of the Company; or

(2) a Change of Control.

(ee) “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

(ff) “Termination Form” means the written or electronic form acceptable to the
Committee which an Employee shall use to discontinue participation during an
Offering Period pursuant to Paragraph 7(b).

 

3. Eligibility and Participation.

(a) Eligibility. Except to the extent participation is restricted under
Paragraph 3(b), each Eligible Employee shall be eligible to participate in the
Plan.

(b) Restrictions on Participation. Notwithstanding any provisions of the Plan to
the contrary, no Employee shall be eligible to purchase Shares in an Offering to
the extent that:

(1) immediately after the purchase of Shares, such Employee would be a Five
Percent Owner; or

(2) a purchase of Shares would permit such Employee’s rights to purchase stock
under all employee stock purchase plans of the Participating Companies which
meet the requirements of section 423(b) of the Code to accrue at a rate which
exceeds $25,000 in fair market value (as determined pursuant to section
423(b)(8) of the Code) for each calendar year in which such right to purchase
Shares is outstanding.

(c) Commencement of Participation. An Eligible Employee shall become a
Participant by completing an Election Form and filing it with the Committee on
or before the 15th day of the month immediately preceding the Offering
Commencement Date for the first Offering to which such Election Form applies.
Payroll Deductions for a Participant shall commence on first payroll period
ending after the applicable Offering Commencement Date when his or her
authorization for Payroll Deductions becomes effective, and shall end on the
Plan Termination Date, unless sooner terminated by the Participant pursuant to
Paragraph 7(b).

 

-4-



--------------------------------------------------------------------------------

4. Shares Per Offering.

The Plan shall be implemented by a series of Offerings that shall commence after
Offerings have been authorized by the Board or the Committee, and terminate on
the Plan Termination Date. Offerings shall be made with respect to Compensation
accumulated during each Offering Period for the period commencing with the first
day of the first Offering Period (when such Offering Period is authorized by the
Board or the Committee) and ending with the Plan Termination Date. Shares
available for any Offering shall be the difference between the maximum number of
Shares that may be issued under the Plan, as determined pursuant to Paragraph
8(a), for all of the Offerings, less the actual number of Shares purchased by
Participants pursuant to prior Offerings, provided that the maximum number of
Shares subject to purchase by any Participant for any Offering Period shall not
exceed 1,500. If the total number of Shares subject to purchase under the Plan
on any Offering Termination Date exceeds the maximum number of Shares available,
the Board or the Committee shall make a pro rata allocation of Shares available
for delivery and distribution in as nearly a uniform manner as practicable, and
as it shall determine to be fair and equitable, and the unapplied Account
balances shall be returned to Participants as soon as practicable following the
Offering Termination Date.

 

5. Payroll Deductions.

(a) Amount of Payroll Deductions. On the Election Form, an Eligible Employee may
elect to have Payroll Deductions of not more than 15 percent of Compensation
earned for each payroll period ending within the Offering Period, subject to the
limitation that the maximum amount of Payroll Deductions for any Eligible
Employee for any calendar year shall not exceed $12,500. The rules established
by the Committee regarding Payroll Deductions, as reflected on the Election
Form, shall be consistent with section 423(b)(5) of the Code.

(b) Participants’ Accounts. All Payroll Deductions with respect to a Participant
pursuant to Paragraph 5(a) shall be credited to the Participant’s Account under
the Plan.

(c) Changes in Payroll Deductions. A Participant may discontinue Payroll
Deductions during an Offering Period by providing a Termination Form to the
Committee at any time before the Offering Termination Date applicable to any
Offering. No other change can be made during an Offering, including, but not
limited to, changes in the amount of Payroll Deductions for such Offering. A
Participant may change the amount of Payroll Deductions for subsequent Offerings
by giving written notice (or notice in another form pursuant to procedures
established by the Committee) of such change to the Committee on or before the
15th day of the month immediately preceding the Offering Commencement Date for
the Offering for which such change is effective.

 

6. Purchase of Shares.

(a) In General. On each Offering Termination Date, each Participant shall be
deemed to have purchased a number of whole Shares equal to the quotient obtained
by dividing the balance credited to the Participant’s Account as of the Offering
Termination Date, by the Purchase Price, rounded to the next lowest whole Share.
Shares deemed purchased by a

 

-5-



--------------------------------------------------------------------------------

Participant under the Plan shall be credited to the Participant’s Brokerage
Account as soon as practicable following the Offering Termination Date.

(b) Terminating Events. The Company shall give Participants at least 30 days’
notice (or, if not practicable, such shorter notice as may be reasonably
practicable) prior to the anticipated date of the consummation of a Terminating
Event. The 20th day following the issuance of such notice by the Company (or
such earlier date as the Board or the Committee may reasonably determine) shall
constitute the Offering Termination Date for any outstanding Offering.

(c) Fractional Shares and Minimum Number of Shares. Fractional Shares shall not
be issued under the Plan. Amounts credited to an Account remaining after the
application of such Account to the purchase of Shares under the Plan shall be
credited to the Participant’s Account for the next succeeding Offering, or, at
the Participant’s election, returned to the Participant as soon as practicable
following the Offering Termination Date, without interest.

(d) Transferability of Rights to Purchase Shares. No right to purchase Shares
pursuant to the Plan shall be transferable other than by will or by the laws of
descent and distribution, and no such right to purchase Shares pursuant to the
Plan shall be exercisable during the Participant’s lifetime other than by the
Participant.

 

7. Termination of Participation.

(a) Account. Except as provided in Paragraph 7(c), no amounts shall be
distributed from Participants’ Accounts during an Offering Period.

(b) Suspension of Participation. A Participant may discontinue Payroll
Deductions during an Offering Period by providing a Termination Form to the
Committee at any time before the Offering Termination Date applicable to any
Offering. All amounts credited to such Participant’s Account shall be applied to
the purchase of Shares pursuant to Paragraph 6. A Participant who discontinues
Payroll Deductions during an Offering Period shall not be eligible to
participate in the Offering next following the date on which the Participant
delivers the Termination Form to the Committee.

(c) Termination of Employment. Upon termination of a Participant’s employment
for any reason, all amounts credited to such Participant’s Account shall be
returned to the Participant, or, following the Participant’s death, to the
Participant’s Successor-in-Interest.

 

8. Interest.

No interest shall be paid or allowed with respect to Payroll Deductions paid
into the Plan or credited to any Participant’s Account.

 

-6-



--------------------------------------------------------------------------------

9. Shares.

(a) Maximum Number of Shares; Adjustments. Subject to adjustment as provided in
this Paragraph 9, not more than 26,500,000 Shares in the aggregate may be issued
pursuant to the Plan pursuant to Offerings under the Plan, including Offerings
commenced since the Plan first became effective as the Comcast Corporation 2001
Employee Stock Purchase Plan. Shares delivered pursuant to the Plan may, at the
Company’s option, be either treasury Shares or Shares originally issued for such
purpose. In the event that Shares are changed into or exchanged for a different
number or kind of shares of stock or other securities of the Company, whether
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split-up or other substitution of securities of the Company, the Board or
the Committee shall make appropriate equitable anti-dilution adjustments to the
number and class of shares of stock available for issuance under the Plan, to
the number and class of shares of stock subject to outstanding Offerings and to
the Purchase Price. Any reference to the Purchase Price in the Plan and in any
related documents shall be a reference to the Purchase Price as so adjusted. Any
reference to the term “Shares” in the Plan and in any related documents shall be
a reference to the appropriate number and class of shares of stock available for
issuance under the Plan, as adjusted pursuant to this Paragraph 9. The Board’s
or the Committee’s adjustment shall be effective and binding for all purposes of
this Plan. All Shares issued pursuant to the Plan shall be validly issued, fully
paid and nonassessable.

(b) Participant’s Interest in Shares. A Participant shall have no interest in
Shares offered under the Plan until Shares are credited to the Participant’s
Brokerage Account.

(c) Crediting of Shares to Brokerage Account. Shares purchased under the Plan
shall be credited to the Participant’s Brokerage Account as soon as practicable
following the Offering Termination Date.

(d) Restrictions on Purchase. The Board or the Committee may, in its discretion,
require as conditions to the purchase of any Shares under the Plan such
conditions as it may deem necessary to assure that such purchase of Shares is in
compliance with applicable securities laws.

(e) Restrictions on Sale of Shares. The Board or the Committee may, in its
discretion, require as conditions to the sale of any Shares credited to
Participants’ Brokerage Accounts under the Plan (i) such conditions as it may
deem necessary to assure that such sale of Shares is in compliance with
applicable securities laws and (ii) a minimum holding period (not to exceed one
year) following the purchase of Shares before Shares credited to Participants’
Brokerage Accounts may be sold or otherwise transferred, provided that such
holding period, if any, shall not apply to Shares credited to the Brokerage
Account of a Participant who has terminated employment on account of death or
disability.

 

10. Expenses.

The Participating Companies shall pay all fees and expenses incurred (excluding
individual Federal, state, local or other taxes) in connection with the Plan. No
charge or deduction for any such expenses will be made to a Participant upon the
termination of his or her

 

-7-



--------------------------------------------------------------------------------

participation under the Plan or upon the distribution of certificates
representing Shares purchased with his or her Payroll Deductions.

 

11. Taxes.

The Participating Companies shall have the right to withhold from each
Participant’s Compensation an amount equal to all federal, state, city or other
taxes as the Participating Companies shall determine are required to be withheld
by them in connection with the purchase of Shares under the Plan and in
connection with the sale of Shares acquired under the Plan. In connection with
such withholding, the Participating Companies may make any such arrangements as
they may deem necessary or appropriate to protect their interests.

 

12. Plan and Contributions Not to Affect Employment.

The Plan shall not confer upon any Eligible Employee any right to continue in
the employ of the Participating Companies.

 

13. Administration.

The Plan shall be administered by the Committee. The Board and the Committee
shall have authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to it, and to make all other determinations
deemed necessary or advisable in administering the Plan, with or without the
advice of counsel. The Committee may delegate its administrative duties, subject
to its review and supervision, to the appropriate officers and employees of the
Company. The determinations of the Board and the Committee on the matters
referred to in this Paragraph 13 shall be conclusive and binding.

 

14. Amendment and Termination.

The Board or the Committee may terminate the Plan at any time and may amend the
Plan from time to time in any respect; provided, however, that upon any
termination of the Plan, all Shares or Payroll Deductions (to the extent not yet
applied to the purchase of Shares) under the Plan shall be distributed to the
Participants, provided further, that no amendment to the Plan shall affect the
right of any Participant to receive his or her proportionate interest in the
Shares or his or her Payroll Deductions (to the extent not yet applied to the
purchase of Shares) under the Plan, and provided further that the Company may
seek shareholder approval of an amendment to the Plan if such approval is
determined to be required by or advisable under the regulations of the
Securities and Exchange Commission or the Internal Revenue Service, the rules of
any stock exchange or system on which the Shares are listed or other applicable
law or regulation.

 

15. Effective Date.

The original effective date of the Plan was December 20, 2000. This amendment
and restatement of the Plan is effective on January 1, 2011, except as otherwise
specifically provided in the Plan.

 

16. Government and Other Regulations.

 

-8-



--------------------------------------------------------------------------------

(a) In General. The purchase of Shares under the Plan shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies as may be required.

(b) Securities Law. The Committee shall have the power to make each Offering
under the Plan subject to such conditions as it deems necessary or appropriate
to comply with the then-existing requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, including Rule
16b-3 (or any similar rule) promulgated by the Securities and Exchange
Commission thereunder.

 

17. Non-Alienation.

No Participant shall be permitted to assign, alienate, sell, transfer, pledge or
otherwise encumber his right to purchase Shares under the Plan prior to time
that Shares are credited to the Participant’s Brokerage Account. Any attempt at
assignment, alienation, sale, transfer, pledge or other encumbrance shall be
void and of no effect.

 

18. Notices.

Any notice required or permitted hereunder shall be sufficiently given only if
delivered personally, telecopied, or sent by first class mail, postage prepaid,
and addressed:

If to the Company:

Comcast Corporation

One Comcast Center

1701 JFK Boulevard

Philadelphia, PA 19103

Fax: 215-286-7794

Attention: General Counsel

Or any other address provided pursuant to notice provided by the Committee.

If to the Participant:

At the address on file with the Participating Company from time to time, or to
such other address as either party may hereafter designate in writing (or via
such other means of communication permitted by the Committee) by notice
similarly given by one party to the other.

 

19. Successors.

The Plan shall be binding upon and inure to the benefit of any successors or
assigns of the Company.

 

20. Severability.

 

-9-



--------------------------------------------------------------------------------

If any part of this Plan shall be determined to be invalid or void in any
respect, such determination shall not affect, impair, invalidate or nullify the
remaining provisions of this Plan which shall continue in full force and effect.

 

21. Acceptance.

The election by any Eligible Employee to participate in this Plan constitutes
his or her acceptance of the terms of the Plan and his or her agreement to be
bound hereby.

 

22. Applicable Law.

This Plan shall be construed in accordance with the laws of the Commonwealth of
Pennsylvania, to the extent not preempted by applicable Federal law.

Executed as of the 15th day of December, 2010.

 

COMCAST CORPORATION BY:  

/s/ David L. Cohen

 

ATTEST:  

/s/ Arthur R. Block

 

-10-